DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 12:200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“DC Circuit” recited in Claim 5;
“AC Circuit” recited in Claim 9;
“1000 Volt power bus” recited in Claim 12;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the applicant recites:
(a) An aircraft comprising:
(b) a fuselage defining a longitudinal axis between a forward end and an aft end; and
(c) an electrical system having an electric storage and 
(d) an electric-motor controller electrically connected to the electric storage, wherein the electric-motor controller is positioned on a top portion of the aircraft.
	As recited, the claim is NOT clear. For instance, the applicant’s FIGs shows:
Aircraft 10;
Fuselage 20;
Electrical system “electric storage” 102; &
Electric-motor controller 121.
As shown by the applicant FIGs, the electric system 102 is part of the fuselage 20. Moreover, the electric-motor controller 121 also appears to be part of the fuselage 102 & the fuselage 20 is part of the aircraft 10. The Claim does not recite how all the elements (see I-IV) are connected or related to each other. Moreover, a “top portion of the aircraft” is not clear – for instance any part of the aircraft “top portion” would be considered as a “top portion”. The applicant just recites elements (see a-d above) without making any connection/relationship between such elements (“a-d”). Therefore, as recited, the claim is vague and indefinite.  
Claims 2-25 are rejected based on their dependency from Claim 1. 
Regarding Claim 2, the recitation “wherein the electric-motor controller is positioned in a wing space above the fuselage” is vague and indefinite. The “electric-motor controller” was previously recited to be positioned on a top portion of the aircraft. Therefore, it is not clear how the “electric-motor controller” is positioned on a top portion and a wing space above the fuselage. Moreover, Claim 1 does not recite any “wing(s)” and therefore it is not clear to what wing and wing space the applicant is referring to.
Regarding Claim 3, the recitation “the aircraft as recited in Claim 1, wherein the electric storage is positioned on a bottom side of a cabin opposite from the electric-motor controller, wherein the electrical system includes at least one conductor extending from the electric storage, up a first side of a cabin wall to the electric-motor controller” is vague and indefinite. As recited, it is not clear to what part of the aircraft the limitations in Claim 3 are located.
Claims 4-10 are rejected based on their dependency from Claim 3.
Regarding Claims 3-5 & 8, the applicant recites “at least one conductor” or “five conductors”. The applicant does not describe such “conductors”. Therefore, the claims are vague and indefinite.
Regarding Claim 5, the recitation “wherein the at least one conductor is part of a DC circuit” is vague and indefinite. Claim 5 and dependent claims recites elements of an aircraft. Therefore, it is not clear how the recited elements of such aircraft would comprise a “DC circuit”.
Regarding Claim 9, the recitation “wherein the power bus is part of an AC circuit” is vague and indefinite. Claim 9 and dependent claims recites elements of an aircraft. Therefore, it is not clear how recited elements of such aircraft would comprise an “AC circuit”.
Regarding Claim 11, the recitation “further comprising a hybrid electric propulsion system, wherein the electrical system is part of the hybrid electric propulsion system, wherein the hybrid electric propulsion system includes a heat engine” is vague and indefinite. As recited, it is not clear how the electric propulsion system would be part of the aircraft since Claim 11 or Claim 1 recites an airfoil where the electric propulsion systems are attached to, according to the applicant’s FIGs.
Regarding Claim 12, the recitation “wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus” is vague and indefinite. Claim 11 and dependent claims recites elements of an aircraft, Moreover, the claims do not describe how such aircraft elements would have a “1000 volt” power bus.
Regarding Claim 22, the applicant recites “further comprising a hybrid electric propulsion system, wherein the electrical system is part of the hybrid electric propulsion system, wherein the hybrid electric propulsion system includes a heat engine and an electric motor”. As recited, it is not clear how the electric propulsion system would be part of the aircraft since Claim 22 or Claim 1 do not recite an airfoil where the electric propulsion system are attached to. Therefore, the claim is vague and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-18, 20 & 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Combs (US 2020/0017228).
Regarding Claim 1, Combs disclose an aircraft [100] (FIG. 1-2) comprising: 
a fuselage [101] defining a longitudinal axis between a forward end and an aft end [Fuselage 101 may have a variety of shapes, structures, and/or configurations as would be known to those skilled in the art] (FIG. 1, ¶ [0028]); 
an electrical system having an electric storage [104] and an electric-motor controller [107] electrically connected to the electric storage [104] (FIG. 1, ¶ [0029]; Electric propulsion system 103 may include a motor 102, one or more batteries 104, one or more first propellers 106 powered by the one or more batteries 104, motor 102, and/or an inverter 109, and/or other components); and
wherein the electric-motor controller [107] is positioned on a top portion of the aircraft [100] (FIG. 1 shows a “low portion” for 104 of 100. 107 is above 104 of 100. Therefore, 107 is “positioned on a top portion of the aircraft”).
Regarding Claim 3, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose wherein the electric storage [104] is positioned on a bottom side of a cabin [FIG. 1 shows 104 below a bottom side below seats (not labeled)] opposite from the electric-motor controller [107], wherein the electrical system includes at least one conductor extending from the electric storage, up a first side of a cabin wall to the electric-motor controller [In some implementations, the flight control system may be a mechanical flight control system, a manual flight system, a power actuated system, a digital fly-by-wire system, FADEC integration, and/or other flight control system] (FIG. 1, ¶ [0035] & WHEN one or more first propellers 106 powered by the one or more batteries 104 as stated in ¶ [0029], a POSITA would recognize that power transfer between 106 and 104 would “include at least one conductor”).
Regarding Claim 4, Combs disclose the aircraft as recited in Claim 3 [see rejected Claim 3], 
Combs disclose wherein the at least one conductor [refer to rejected Claim 2] follows a circumferential curvature of the fuselage [101] (FIG. 1, ¶ [0028]).
Regarding Claim 5, Combs disclose the aircraft as recited in Claim 3 [see rejected Claim 3], 
Combs disclose wherein the at least one conductor [refer to rejected Claim 2] is part of a DC circuit [104 are “part of a DC circuit” since batteries carry Direct Current] (FIG. 1, FIG. 5A-5B).

Regarding Claim 6, Combs disclose the aircraft as recited in Claim 3 [see rejected Claim 3], 
Combs disclose further comprising an airfoil [314A] extending laterally from the fuselage [fuselage (not labeled) between 314A & 314B] in a direction from the first side [left side] of the cabin wall [“cabin wall” shown in FIG. 1], and a nacelle [308A] mounted to the airfoil [314A], wherein an electric motor is positioned in at least one of the airfoil or the nacelle [Parallel hybrid aircraft 300 may include multiple second propellers 308 powered by one or more combustion engines (e.g., the same as or similar to combustion engine 110). Parallel hybrid aircraft 300 may include multiple first propellers 306 powered by one or more electric motors, inverters, and/or batteries (e.g., the same as or similar to electric motor 102, batteries 104, and/or inverter 109)] (FIG. 3, ¶ [0048]).
Regarding Claim 7, Combs disclose the aircraft as recited in Claim 6 [see rejected Claim 6], 
Combs disclose wherein the electrical system is electrically coupled to the electric motor by way of a power bus extending from the electric-motor controller through the airfoil [Parallel hybrid aircraft 300 may include multiple second propellers 308 powered by one or more combustion engines (e.g., the same as or similar to combustion engine 110). Parallel hybrid aircraft 300 may include multiple first propellers 306 powered by one or more electric motors, inverters, and/or batteries (e.g., the same as or similar to electric motor 102, batteries 104, and/or inverter 109)] (FIG. 3, ¶ [0048]. FIG. 3 shows propellers 308 and airfoils 314. Therefore, a POSITA would recognize that “a power bus extends through the airfoil”).
Regarding Claim 8, Combs disclose the aircraft as recited in Claim 7 [see rejected Claim 7], 
Combs disclose wherein the power bus include five conductors [“five conductors” for four 308s on 314A & one 308 on 314B] (FIG. 3).
Regarding Claim 9, Combs disclose the aircraft as recited in Claim 7 [see rejected Claim 7], 
Combs disclose wherein the power bus is part of an AC circuit [“AC circuit” after inverter to power electric motors] (FIG. 5A-5B, ¶ [0029]).
Regarding Claim 10, Combs disclose the aircraft as recited in Claim 6 [see rejected Claim 6], 
Combs disclose:
further comprising a hybrid electric propulsion system, wherein the electrical system is part of the hybrid electric propulsion system [Parallel hybrid aircraft 300 may include multiple second propellers 308 powered by one or more combustion engines (e.g., the same as or similar to combustion engine 110). Parallel hybrid aircraft 300 may include multiple first propellers 306 powered by one or more electric motors, inverters, and/or batteries (e.g., the same as or similar to electric motor 102, batteries 104, and/or inverter 109)] (FIG. 3, ¶ [0048]); & 
wherein the hybrid electric propulsion system includes a heat engine [410] and the electric motor [402] (FIG. 3-4), 
wherein the electric storage [504A] is operatively connected to the electric motor [502A] for receiving power therefrom OR for supplying power thereto (FIG. 5A-5B, ¶ [0048-0049]), and 
wherein the heat engine [410] and the electric motor [402] are positioned within the nacelle [308s-308s] (FIG. 3-4¶ [0048-0049]).
Regarding Claim 11, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose further comprising a hybrid electric propulsion system, wherein the electrical system is part of the hybrid electric propulsion system, wherein the hybrid electric propulsion system includes a heat engine [410] (FIG. 4, ¶ [0049]; Both the first propeller 406 and the second propeller 408 may be coupled to a nose of the parallel hybrid aircraft. The first propeller 406 may have a first drive shaft 411. The second propeller 408 may have a second drive shaft 409. The first propeller 406 may be powered by electric motor 402 via first drive shaft 411).
Regarding Claim 13, Combs disclose the aircraft as recited in Claim 11 [see rejected Claim 11], 
Combs disclose wherein the hybrid electric propulsion system includes an electric motor, wherein the electrical system is electrically coupled to the electric motor by way of a high voltage power bus [Electric propulsion system 103 may include a motor 102, one or more batteries 104, one or more first propellers 106 powered by the one or more batteries 104, motor 102, and/or an inverter 109, and/or other components] (FIG. 5A-5B, ¶ [0029]).
Regarding Claim 14, Combs disclose the aircraft as recited in Claim 11 [see rejected Claim 11],
Combs disclose wherein the hybrid electric propulsion system includes an electric motor, wherein the electrical system and the electric storage are operatively connected to the electric motor for receiving power therefrom or for supplying power thereto [Electric propulsion system 103 may include a motor 102, one or more batteries 104, one or more first propellers 106 powered by the one or more batteries 104, motor 102, and/or an inverter 109, and/or other components] (FIG. 5A-5B, ¶ [0029]).
Regarding Claim 15, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose wherein the fuselage [101] defines an interior cabin space [as shown in FIG. 1], wherein the interior cabin space includes a cabin floor [below seats], wherein the electrical system includes a plurality of batteries [104], wherein the plurality of batteries are mounted to the cabin floor (as shown in FIG. 1).
Regarding Claim 16, Combs disclose the aircraft as recited in Claim 15 [see rejected Claim 15], 
Combs disclose wherein the cabin floor [below seats] defines a lower surface, wherein the plurality of batteries [104] are mounted to the lower surface of the cabin floor (as shown in FIG. 1).
Regarding Claim 17, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose to disclose wherein the fuselage includes at least one opening [opening for 106] for providing fluid communication between an area outside of the fuselage [102] and an electrical compartment [104] in which the electric storage is positioned [as shown by the dotted line for 103] (FIG. 1).
Regarding Claim 18, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose wherein the fuselage [101] includes a venting line for fluid communication between an area outside of the fuselage and an electrical compartment in which the electric storage is positioned [as shown by the dotted line for 103] (FIG. 1).
Regarding Claim 20, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose wherein the electric storage includes a plurality of batteries [one or more batteries], wherein the fuselage includes an electrical compartment in which the plurality of batteries are stored [as shown in FIG. 1] (FIG. 1, Abstract).
Regarding Claim 23, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1],
Combs disclose wherein the fuselage includes a floor [floor below seat], wherein the electrical system includes a plurality of batteries [104], wherein the plurality of batteries are mounted to the floor [as shown in FIG. 1] (FIG. 1, Abstract).

Regarding Claim 24, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose wherein the electrical system includes a battery management unit [700] connected by a power bus to the electric storage [The electric propulsion system may include a motor, one or more batteries, and a first propeller. The combustion propulsion system may include a combustion engine and/or a second propeller. In some implementations, operation 802 may be performed by a flight control system the same as or similar to flight control system 107 and/or flight control system 700 (shown in FIGS. 1 and 7 and described herein)] (FIG. 7-8, ¶ [0063]).
Regarding Claim 25, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose wherein the battery management unit [700] is positioned in OR other space above [107 is “above fuselage” 101 – refer to rejected Claim 1 and 107 is part of 700] the fuselage [101] (¶ [0063]; The combustion propulsion system may include a combustion engine and/or a second propeller. In some implementations, operation 802 may be performed by a flight control system the same as or similar to flight control system 107 and/or flight control system 700 (shown in FIGS. 1 and 7 and described herein).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2020/0017228) according Claim 1 and in further view of Sada-Salinas (US 2016/0297520).
Regarding Claim 2, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs is silent to disclose wherein the electric-motor controller is positioned in a wing space above the fuselage
Sada-Salinas disclose wherein the electric-motor controller [9] is positioned in a wing space [15, 16] above the fuselage [For example, the aircraft can have a blended wing/body configuration in which the fuselage is blended with the wings] (FIG. 7, ¶ [0049], ¶ [0075]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Sada-Salinas electric motor controller as a secondary controller location when Combs controller location might not be accessible or not working. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2020/0017228) according Claim 11 and in further view of Vondrell (US 2018/0304753).
Regarding Claim 12, Combs disclose the aircraft as recited in Claim 11 [see rejected Claim 11], 
Combs is silent to disclose wherein the hybrid electric propulsion system includes an electric motor, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus.
Vondrell disclose wherein the hybrid electric propulsion system includes an electric motor, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus (¶ [0007]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Vondrell specific voltage production to know the actual voltage production and design the system accordingly with the known specs in Combs’ aircraft.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2020/0017228) according Claim 1 and in further view of Bruell (US 11,077,937).
Regarding Claim 19, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose wherein the fuselage [101] include an electrical compartment [compartment for 104] in which the electric storage is positioned (FIG. 1).
Combs is silent to disclose wherein the electrical compartment includes a lining that is at least one of fire proof or fire resistant.
Bruell disclose wherein the electrical compartment includes a lining that is at least one of fire proof or fire resistant [Fire-resistant cabin interior. The Vy 400 uses the latest fire-resistant materials in all of its interior furnishings so that it meets or exceeds all applicable international safety standards] (Column 8, Lines 26-29).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Bruell fire resistant material in all Combs electrical compartments to protect the passengers in case of a fire incident.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2020/0017228) according Claim 1 and in further view of Hunter (US 2016/0009402).
Regarding Claim 21, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs is silent to disclose wherein the electric storage includes a liquid cooling circuit.
Hunter discloses wherein the electric storage includes a liquid cooling circuit [The radiator 170 provides cooling to the SRA 100 components such as the solar cells 134 and 136, electric motors 162, internal combustion engines 164, and batteries 160] (FIG. 4, [0070]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Hunter radiator to cool & protect Combs batteries from overheating.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2020/0017228) according Claim 1 and in further view of Kumar (US 2020/0290742).
Regarding Claim 22, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Combs disclose further comprising a hybrid electric propulsion system, wherein the electrical system is part of the hybrid electric propulsion system [see rejected Claim 1], wherein the hybrid electric propulsion system includes a heat engine [401] and an electric motor [402] (FIG. 4).
Combs is not explicit to disclose the aircraft further comprising a 28V aircraft power system connected to the hybrid electric propulsion system for generating 28V of aircraft power supply for aircraft systems.
Kumar disclose the aircraft [300] further comprising a 28V aircraft power system connected to the hybrid electric propulsion system for generating 28V of aircraft power supply for aircraft systems [The latter operates at a low voltage, e.g., 28V, and includes the most critical avionics systems on an aircraft. As shown, these circuits typically include redundant paths and additional power sources for fault tolerance in the event of failures] (¶ 0386]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Kumar’s 28v power generation to power Combs’ aircraft electrical components. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JOSEPH ORTEGA/Examiner, Art Unit 2832